Citation Nr: 1734762	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  03-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a hiatal hernia.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to service connection for a right eye disorder, to include residuals of a hordeolum of the eyelid.

5. Entitlement to service connection for arthritis of the cervical spine.

6. Entitlement to service connection for arthritis of the right knee.

7. Entitlement to service connection for arthritis of the hands.

8. Entitlement to service connection for arthritis of the wrists.

9. Entitlement to service connection for arthritis of the elbows.

10. Entitlement to service connection for arthritis of the right shoulder.

11. Entitlement to service connection for residuals of anthrax vaccine.

12. Entitlement to service connection for tinnitus.

13. Entitlement to service connection for a urinary tract infection.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1985 to January 1986 and served on active duty from January 1987 to January 1989.  She had additional inactive duty training (INACDUTRA) at various times prior to separation in October 2000.

This appeal ensued following an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Travel Board hearing was held in February 2010 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript of that hearing is of record.  The Board notes that the issue of entitlement to service connection for fibromyalgia previously developed for appellate review was granted in a February 2017 rating decision.  A June 2015 rating decision also granted service connection for posttraumatic stress disorder, bilateral plantar fasciitis, and degenerative joint disease of the lumbar spine.  The appeals as to these matters are considered to have been fully resolved.

In May 2010, the Board remanded the issues then on appeal for additional development.  In March 2012, the Board denied entitlement to service connection for PTSD, hiatal hernia, HTN, sleep disorder, a right eye disorder, and arthritis of the cervical spine, right knee, feet, hands, wrists, elbows, and right shoulder.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (USCAVC or Court).  A Memorandum Decision was received in February 2014 vacating the Board's March 2012 decision as to these matters.  The Court found that the Board had relied on inadequate medical opinions and had provided insufficient reasons and bases to support its conclusions.  The claims were remanded to the Board for readjudication consistent with the Memorandum Decision.

The claims were again remanded by the Board in August 2014 for additional development, to include obtaining treatment records and additional medical examinations.  In a December 2015 opinion, the Board denied service connection for a hiatal hernia, residuals of the anthrax vaccine, and tinnitus and remanded the remaining claims for additional development.  The Veteran appealed the decision to the Court that signed a February 2017 Order granting a Joint Motion for Partial Remand (JMPR) regarding the denied issues.  In accordance with the JMPR, the denied issues were remanded to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the available evidence, the Board finds that an additional remand is necessary before the Veteran's claims can be adjudicated.  In the February 2017 JMPR, the parties indicated that the Board had failed to adequately address whether it complied with an August 2014 remand directive regarding efforts to obtain updated private and VA treatment records.  The record includes VA treatment records dated through October 2014 and private treatment records from Huntsville Hospital through May 2013.  In order to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration, the Board finds that any updated treatment records should be obtained.  

Further, after any pertinent treatment records are associated with the claims file, addendum opinions should be sought from the VA examiners who provided the April 2016 opinions, if available.  The examiner(s) are asked to determine if the April 2016 opinions remain valid after review of all available treatment records.  Additionally, the Board finds that some of the opinions were incomplete.  In particular, the examiner should clarify whether the Veteran has had a separate sleep disorder and/or a right eye disorder during the appeal period.  The examiner(s) should also opine whether the Veteran's arthritis was aggravated by her service-connected fibromyalgia and comment on the July 2010 VA opinion relating the Veteran's arthralgias to her fibromyalgia.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand compliance is required). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any pertinent VA treatment she received since October 2014 and/or private treatment, including at the Huntsville Hospital, since May 2013.  After obtaining any necessary releases, obtain updated VA and private treatment records.  Attempts to obtain updated treatment records should be documented. 

2. After any such identified treatment records have been obtained, request an addendum opinion from the April 2016 VA examiners.  If the examiners are unavailable, then another appropriate examiner(s) should be requested to provide the necessary opinions.  If the examiner(s) deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner(s) should indicate that he/she reviewed the record and any updated treatment records, including any VA treatment records dated from October 2014 and private treatment records dated from May 2013.  

After such review, the examiner(s) should indicate whether the April 2016 opinions remain valid.  In addition, the examiner(s) should:

a. Note any sleep disorders diagnosed during the appeal period.  For each disorder, clarify whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused by OR aggravated by the Veteran's service-connected fibromyalgia.  

b. Note any right eye disorders diagnosed during the appeal period.  For each disorder, clarify whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused by OR aggravated by the Veteran's service-connected fibromyalgia.  

c. Opine whether arthritis of the cervical spine, arthritis of the right knee, arthritis of the hands, arthritis of the wrists, arthritis of the elbows, and arthritis of the right shoulder were caused by OR aggravated by the Veteran's service-connected fibromyalgia.  The examiner must discuss the July 2010 VA opinion that each condition is related to the Veteran's fibromyalgia.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


